UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   18-CR-445 (LTS)
                                                                       :
DANTE MARTINEZ,                                                        :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


                 The violation of supervised release hearing in the above-captioned matter is

scheduled to occur as a videoconference using the CourtCall platform on June 3, 2021, at 9:00

a.m. As requested, defense counsel will be given an opportunity to speak with the Defendant by

telephone for fifteen minutes before the sentencing proceeding begins (i.e., at 8:45 a.m.);

defense counsel should make sure to answer the telephone number that was previously provided

to Chambers at that time.

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,

and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel

per party may participate. Co-counsel, members of the press, and the public may access the

audio feed of the conference by calling 855-268-7844 and using access code 32091812# and PIN

9921299#.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person;
further, it should be used only at the time of the conference because using it earlier could result

in disruptions to other proceedings.

       To optimize use of the CourtCall technology, all those participating by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited. See Standing Order M-10-468, No.

21-MC-45 (S.D.N.Y. Jan. 19, 2021).

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4734 and use access code 1527005# and

password 1991#. (Members of the press and public may call the same number, but will not be

permitted to speak during the conference.) In that event, and in accordance with the Court’s

Emergency Individual Rules and Practices in Light of COVID-19, counsel should adhere to the

following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.




MARTINEZ - 6.3.21 COURTCALL VSR SCHD ORD.DOCX     VERSION MAY 27, 2021                                2
           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

               Finally, if possible, defense counsel shall discuss the attached Waiver of Right to

be Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant

consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form

at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       SO ORDERED.

Dated: May 27, 2021                                            _/s/ Laura Taylor Swain _______
       New York, New York                                      Laura Taylor Swain
                                                               Chief United States District Judge




MARTINEZ - 6.3.21 COURTCALL VSR SCHD ORD.DOCX      VERSION MAY 27, 2021                              3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
DANTE MARTINEZ,
                                       Defendant.                              18 -CR- 445 (LTS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Arraignment

         I have been given a copy of the Probation Department’s Violation of Supervised Release
         Report (“Violation Report”) containing the charges against me and have reviewed it with
         my attorney. I understand that I have a right to appear before a judge in a courtroom in
         the Southern District of New York to confirm that I have received and reviewed the
         Violation Report and to have the Violation Report read aloud to me if I wish. By signing
         this document, I wish to advise the court of the following. I willingly give up my right to
         appear in a courtroom in the Southern District of New York to advise the court that:

                   1)        I have received and reviewed a copy of the Violation Report.
                   2)        I do not need the judge to read the Violation Report aloud to me.

Date:              ____________________________
                   Signature of Defendant

                   ____________________________
                   Print Name

I hereby affirm that I am aware of my obligation to discuss with my client the charges contained
in the Violation Report, my client’s rights to attend and participate in the criminal proceedings
encompassed by this waiver, and this waiver form. I affirm that my client knowingly and
voluntarily consents to the proceedings being held in my client’s physical absence.

 ___________________________                                    Accepted:
 Signature of Defense Counsel
                                                                            ___________________________
 ___________________________                                                Signature of Judge
 Print Name
                                                                            Date: ______________________
 Date: ______________________



MARTINEZ - 6.3.21 COURTCALL VSR SCHD ORD.DOCX                  VERSION MAY 27, 2021                        4
____    Entry of Admission of Specification(s) of Violation

        I am aware that I have been charged with violations of conditions of my supervised release.
        I have read the Probation Department’s Violation Report, dated ______, containing the
        supervised release violation charges against me and have consulted with my attorney about
        those charges. I have decided that I wish admit to certain charged violations. I understand
        I have a right to appear before a judge in a courtroom in the Southern District of New York
        to enter my admission(s) and to have my attorney beside me as I do. I am also aware that
        the public health emergency created by the COVID-19 pandemic has interfered with travel
        and restricted access to the federal courthouse. I have discussed these issues with my
        attorney. By signing this document, I wish to advise the court that I willingly give up my
        right to appear in person before the judge to enter my admission(s). By signing this
        document, I also wish to advise the court that I willingly give up any right I might have to
        have my attorney next to me as I enter my admission(s) so long as the following conditions
        are met. I want my attorney to be able to participate in the proceeding and to be able to
        speak on my behalf during the proceeding. I also want the ability to speak privately with
        my attorney at any time during the proceeding if I wish to do so.


Date:          _________________________                    ____________________________
               Print Name                            Signature of Defendant


____    Sentence

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom to
        the judge who will sentence me. I am also aware that the public health emergency created
        by the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly
        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the ability
        to speak privately with my attorney at any time during the proceeding if I wish to do so.


Date:          _________________________                    ____________________________
               Print Name                            Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this



MARTINEZ - 6.3.21 COURTCALL VSR SCHD ORD.DOCX     VERSION MAY 27, 2021                            5
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                    _____________________________
               Print Name                             Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:          _________________________
                  Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




MARTINEZ - 6.3.21 COURTCALL VSR SCHD ORD.DOCX     VERSION MAY 27, 2021                             6
